DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 line 1 recites “plurality of model” but should read “plurality of models”.
Appropriate correction is required.

Specification
The lengthy specification (54 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Examiner determines that claims 1 and 20 are directed to an abstract idea; namely, receiving data (i.e. obtaining measurements from a 
The claim is then analyzed to determine whether it is directed to any judicial exception.
The claim recites “obtaining measurements from a plurality of measuring devices associated with the mobile body, the measurement from the accelerometer being filtered using a noise filter”.  In the specifications of the invention, the filtering process is done using filter state equations, see para 0056. Therefore, the filtering process is merely using mathematical equations to implement the recited limitation (i.e. filtering data). Furthermore, the claim recites “predicting, based at least in part on a first estimate of the state associated with the mobile body and a plurality of models, a second estimate of the state“ in the context of the claim encompasses using mathematical models to predict a second estimate of the state, see para 0074-0077 and 0083 of the present invention. Therefore, the predicting process involves using mathematical equations to implement the recited limitation. Similarly, the step of “updating the second estimate of the state based at least in part on the measurements from the plurality of measuring devices to obtain a third estimate of the state” in the context of the claim comprises using mathematical equations to implement the recited limitation, since the predicted second estimate of the state comprises using a plurality of models  (see para 0074-0077), and the updating of the second estimate of the state (to obtain a third estimate of the state) consists of using the predicted second estimate of the state (which comprises using a 
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Apart from the receiving, predicting, and updating, each of which recites one or more abstract ideas, the only additional element recited in claim 20 is “cause the processor to:” perform these limitations. Claim 20 recites generically “a processor” and claim 20 is determined to merely using a generic processor to perform the abstract idea. Therefore, claim 20 does not use a judicial exception in conjunction with a particular machine. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of “obtaining measurements from a plurality of measuring devices” is taught in the primary art reference Horton US 7,418,364 B1, see Column 7 line 67 to Column 8 line 2 and Fig. 2. Accordingly, the step of obtaining measurements (i.e. collecting data) is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claims are not patent eligible.
Claims 2-19 are rejected under 35 U.S.C. 101 as being dependent on a rejected claim 1 and for failing to cure the deficiencies cited above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 1, it is not clear to the examiner how a second estimate of the state is predicted based on a first estimate of the state when the first estimate of the state is not defined in the claims. The step of calculating the first estimate of the state is missing. It is thus unclear how the second estimate of the state is predicted based on the first since it is unknown how the first estimate of the state is calculated. As currently presented, the claim fails to clearly The same rational applies to claim 20.  Appropriate correction is required.
Regarding claims 13, 16, 17 and 19, it is unclear to the examiner what comprises a “primal state”, and how it compares to an “estimate of the state” as recited in claim 1. As currently presented, the claims fail to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret “primal state” as any parameters of the mobile body, including direct measurement of the parameter or any signal measurements. Appropriate correction is required.
Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on a rejected independent claim 1 and for failing to cure the deficiencies as recited above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horton et al. US 7,418,364 B1 (henceforth Horton)

Regarding Claim 1,
Horton discloses:
A method for estimating a state associated with a mobile body (Abstract, “aiding algorithm is employed to provide accurate attitude representations throughout all flight regimes”), comprising: obtaining measurements from a plurality of measuring devices associated with the mobile body (See Column 7 line 67 to Column 8 line 2, “processing a set of accelerometer and gyro readings from a predefined set of maneuvers”), the plurality of measuring devices including an accelerometer and the measurement from the accelerometer being filtered using a noise filter; (See Column 7 line 67 to Column 8 line 2, “The technique employs an adaptive filtering scheme, a Kalman Filter, which processes a set of accelerometer and gyro readings from a predefined set of maneuvers.” A kalman filter is an efficient recursive filter that estimates the internal state of a linear dynamic system from a series of noisy measurements (i.e. a kalman filter is a noise filter).)
predicting, based at least in part on a first estimate of the state associated with the mobile body and a plurality of models, a second estimate of the state, the plurality of models including a filter model for the noise filter; and updating the second estimate of the state based at least in part on the measurements from the plurality of measuring devices to obtain a third estimate of the state.
(See Column 8 line 17-25, “Such filter structure is made up of two separate components including a state model and a measurement model. The state model is a detailed mathematical representation of the states, which is used to simulate their behavior and obtain a prediction of what values the states will have at some time in the future. The measurement model derives a correction to the predicted state based on the measurement data, and it is this corrected prediction of the state that is referred to as the final state estimate.” The state model is used to predict a second estimate of the state (i.e. what values the states will have in the future), and the measurement model updates the predicted second estimate (i.e. a third estimate of the state) based on the measurement data.)

Regarding claim 2,
Horton discloses:
wherein predicting the second estimate of the state is further based at least in part on the measurements from the plurality of measuring devices.
(See Column 7 line 67 to Column 8 line 2 and Fig. 6, raw Gyro and Accelerometer data is input into the Kalman Filter, which is used to predict the second estimate of the state.)

Regarding claim 3,
Horton
wherein the plurality of measuring devices include a gyroscope.
(See Column 7 line 67 to Column 8 line 2 and Fig. 6, gyro data is input into the Kalman filter. Gyro data are obtained from the sensors 13, 14, 15 (see Fig. 2 and Column 3 lines 51-56)).)

Regarding claim 4,
Horton discloses:
wherein the plurality of measuring devices further include at least one of a gyroscope or a magnetometer.
(See Column 7 line 67 to Column 8 line 2 and Fig. 6, gyro data is input into the Kalman filter. Gyro data are obtained from the sensors 13, 14, 15 (see Fig. 2 and Column 3 lines 51-56)). Additionally, the measuring devices include magnetic sensors 18a-18c (see Fig. 2 and Column 4 lines 6-9))

Regarding claim 5,
Horton discloses:
wherein the magnetometer is attached to the mobile body or a carrier carrying the mobile body.
(In Column 4 lines 3-6, “Optional magnetic sensors 18a-18c may be aligned with each of the X, Y, and Z axes in order to provide correction factors for heading (yaw), as described below.” Magnetic sensors are attached such that they are aligned with each of axes.)

Horton discloses:
wherein the plurality of measuring devices further include a translational acceleration measurement device
(Since acceleration sensors 9, 10, 11 (see Fig. 2) measures acceleration in three orthogonal axes (i.e. translational acceleration) while the inertial elements 13, 14, 15 measure the rate of change of angular displacement about each of the axes. Therefore, the acceleration sensors 9, 10, 11 are translational acceleration measurement devices. 

Addtionally in column 9 lines 22-26, “the filter can determine when it has arrived at a stationary point in a maneuver, and therefore assumes that accelerometers should measure zero, except for the measure of 1 along the gravity axis, and that the rate sensors should also measure zero.” Accelerometers that measures acceleration with respect to gravity are translation acceleration measurement devices.)

Regarding claim 7,
Horton discloses:
wherein the plurality of model further include an attitude kinematic model and one or more measuring device models, each of the one or more measuring device models modeling one of the measuring devices.


Additionally in column 8 lines 22-24, “The measurement model derives a correction to the predicted state based on the measurement data”. The measurement model (i.e. measuring device model) uses measurement data to correct the predicted state, therefore the measuring device model is modeling the measurement devices.)

Regarding claim 8,
Horton discloses:
wherein the state associated with the mobile body includes an attitude of the mobile body (See Column 2, lines 51-57) , a bias associated with at least one of the measuring devices, (See Column 8 lines 9-12, “DSP 23 of FIG. 2 is able to obtain the parameters to apply the compensation to the raw accelerometer and gyro measurements to achieve calibrated data”, compensation to the raw data is applied which signifies a bias in the raw data.) and an output of the noise filter. (See Fig. 6 and column 8 lines 7-9 the calibration compensation parameters from the Kalman Filter is output to EEPROM 24)

Regarding claim 9,
Horton discloses:
wherein the noise filter is configured to reduce a measurement noise associated with the accelerometer.
(A kalman filter is an efficient recursive filter that estimates the internal state of a linear dynamic system from a series of noisy measurements (i.e. a kalman filter is a noise filter). In column 13 lines 44-54, “As previously described herein, a Kalman filter uses acceleration information, in particular the level (or tangent) frame acceleration information, to generate a corrective rate signal, thereby removing drift and improving accuracy of the attitude measurement. In another embodiment of the present invention, the attitude correction by the Kalman filtering achieves improved reduce the noise in, and reduce the sensitivity to vibration of the quaternion update”)

Regarding claim 13,
Horton discloses:
wherein predicting the second estimate of the state includes: predicting, based at least in part on a first estimate of an error state associated with the mobile body, a second estimate of the error state associated with the mobile body; and predicting, based at least in part on a first estimate of a primal state associated with the mobile body, a second estimate of the primal state associated with the mobile body.
(See column 13 lines 49-67, “the attitude correction by the Kalman filtering achieves improved performance due to its ability to estimate the attitude errors and rate sensor bias (offset) states. In this embodiment, an absolute attitude error estimate is provided to the trajectory to correct any errors due to physical noise disturbances and rate sensor errors, as well as a characterization and "tracking" of the rate sensor biases which in effect provide an online rate sensor calibration. The filter model in this embodiment is an extended Kalman filter formulation made up of a linearized attitude error and rate The state model predicts where the attitude errors and rate sensor bias states will propagate based on input data from the rate sensors, and the measurement model corrects this prediction with the real world attitude error measurements obtained from the accelerometer gravity reference (also referred to as level frame acceleration), and from the leveled magnetometer heading reference.” The second estimate of the error state is predicted based on the first estimate of an error state (i.e. based on an input data from the rate sensors). An attitude error state is estimated to correct any errors due to the errors in the rate sensors, therefore a second estimate of the error state is predicted based on the first estimate of an error state. Furthermore, Column 8 lines 19-32 shows the second estimate of the primal state being predicted based on the first estimate of the primal state.)

Regarding claim 14,
Horton discloses:
wherein predicting the second estimate of the error state is further based at least in part on angular measurements from at least one of the plurality of measuring devices.
(See column 13 lines 49-67, the second estimate of the error state is based on rate sensors (i.e. sensors 13, 14, 15 that senses the rate of change of angular displacement about each of the X, Y, and Z axes).)

Regarding claim 15,
Horton discloses:
wherein the at least one of the plurality of measuring devices includes a gyroscope.
(See Column 8 lines 9-12 and Fig. 6, gyro data is input into the Kalman filter. Gyro data are obtained from the sensors 13, 14, 15 (see Fig. 2 and column 3 lines 54-56)).)

Regarding claim 16,
Horton discloses:
wherein predicting the second estimate of the primal state is further based at least in part on angular measurements from at least one of the plurality of measuring devices.
(See column 13 lines 49-67, the second estimate of the primal state is based on rate sensors (i.e. sensors 13, 14, 15 that senses the rate of change of angular displacement about each of the X, Y, and Z axes).)

Regarding claim 17,
Horton discloses:
wherein updating the second estimate of the state includes: updating the second estimate of the error state to obtain a third estimate of the error state associated with the mobile body; and -57-Client Ref 2017F0621 US Attorney Docket No. 00203.0015.OQUS updating the second estimate of the primal state to obtain a third estimate of the primal state associated with the mobile body.
(See column 13 lines 49-67, the second estimate of the error state is predicted based on the first estimate of an error state (i.e. based on an input data from the rate sensors) and the attitude error state (i.e. a third estimate of the error state) is estimated to 

Regarding claim 18,
Horton discloses:
wherein updating the second estimate of the error state is based at least in part on the measurements from the plurality of measuring devices.
(See column 13 lines 49-67, the second estimate of the error state is based on rate sensors (i.e. sensors 13, 14, 15 that senses the rate of change of angular displacement about each of the X, Y, and Z axes).)

Regarding claim 19,
Horton discloses:
wherein updating the second estimate of the primal state is based at least in part on the third estimate of the error state.
(See column 13 lines 61-67, “The state model predicts where the attitude errors and rate sensor bias states will propagate based on input data from the rate sensors, and the measurement model corrects this prediction with the real world attitude error measurements obtained from the accelerometer gravity reference (also referred to as level frame acceleration), and from the leveled magnetometer heading reference.” The 

Regarding claim 20,
All limitations have been examined with respect to the method in claim 1. The device taught/disclosed in claim 20 can clearly perform the method as recited in claim 1 as shown in column 2 lines 31-36. Therefore claim 20 is rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Horton in view of Lebrun US20060287809A1


Horton discloses all the limitations as recited above in claims 1 and 9. Horton further discloses, as shown column 10 lines 28-38 a “frequency compensation stage that performs frequency compensation to the gyros and accelerometers which reduces the noise in of the gyros and accelerometer data. The frequency compensation sate compresses (filter) the gyro and accelerometer bandwidth to reduce noise and to reduce vibration sensitivity in the quaternion calculation.” However, it does not specifically disclose the noise filter includes a band-stop filter configured to attenuate a range of frequencies corresponding to the measurement noise.
However, Lebrun teaches:
wherein the noise filter includes a band-stop filter configured to attenuate a range of frequencies corresponding to the measurement noise.
(See para 0040, “When the spurious noise is due to vibrations from resonance of the airframe of the aircraft at specific frequencies in the useful signal band, the transfer function adopted for the double anti -noise filters may be of bandstop or notch type, with one or more stop frequencies placed at the level of the frequencies of the resonant vibrations developing in the airframe of the aircraft at the locations of the inertial platforms INS 10, 11.” The noise filter (i.e. the band-stop filter) is conjured to attenuate a range of frequencies corresponding to the noise.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horton to incorporate the teachings of Lebrun to Lebrun). This will create a more robust system since band stop filters eliminate the external and unwanted noise or signals from a system.

Regarding claim 11,
Horton does not specifically disclose estimating the range of frequencies corresponding to the measurement noise. However, Lebrun teaches:
estimating the range of frequencies corresponding to the measurement noise.
(See para 0040, the bandstop filter attenuates the range of frequencies at the level of the frequencies of the resonant frequencies. Therefore, a range of frequencies corresponding to the measurement noise is estimated such that the bandstop filter can attenuate the correct range of frequencies.) “The same motivation from claim 10 applies”.)

Regarding claim 12,
Lebrun, as shown above in claim 11, discloses estimating the range of frequencies corresponding to the measurement noise. Lebrun does not specifically disclose estimating the range of frequencies based in part on an estimated attitude of the mobile body and an unfiltered acceleration.
However, Horton
estimating based at least in part on an estimated attitude of the mobile body and an unfiltered acceleration.
(See column 10 lines 28-38, a “frequency compensation stage that performs frequency compensation to the gyros and accelerometers which reduces the noise in of the gyros and accelerometer data. The frequency compensation sate compresses (filter) the gyro and accelerometer bandwidth to reduce noise and to reduce vibration sensitivity in the quaternion calculation.” The quaternion is a representation of attitude (see para 21), therefore the frequency compensation stage (i.e. to reduce noise) is estimated based on unfiltered acceleration (i.e. accelerometer data) and the attitude of the mobile body.) “The same motivation from claim 10 applies.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Der Merwe et al. US 7,289,906 discloses a method for estimating the navigational state of a system by acquiring observation data produced by noisy measurement sensors and providing a probabilistic interference system to combine the observation data with prediction values of the system state model to estimate the navigational state of the system (Abstract).
Hardt et al. US20180010914A1 discloses a method for determining the state of an aircraft using a navigation filter. This includes changing a weighting scheme for the 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669